By the Court.
The only question presented by this bill of exceptions is whether the Superior Court was right in rejecting the offer of the defendant to give to the plaintiff a release of his interest in the real estate conveyed by his wife to the plaintiff. This was not admissible under any of the issues in the case. The bill of exceptions does not show what the consideration of the note was. But if it was given to her because the defendant refused to sign the wife’s deed, as the defendant contends, the plaintiff was not obliged to accept his offer, unless she had agreed with the defendant’s intestate to do so.
No such agreement is set up in the answer; and, under the pleadings as they stand, the court rightly excluded the offer and the deed of release.

Exceptions overruled.